Citation Nr: 0109220	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  95-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of residuals of a blowout fracture of the 
right orbit with diplopia and headaches, currently rated as 
10 percent disabling.  

2.  Entitlement to service connection for chronic sinusitis 
and bronchitis, to include as secondary to service-connected 
residuals of a right eye orbit fracture or deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from February 1991 to 
August 1993, with two years and nine months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Nashville, TN, RO which granted service connection for 
residuals of a blowout fracture of the right orbit, with 
diplopia, assigning a noncompensable (zero percent) rating 
effective from the date of his August 1993 claim, and denied 
a claim of service connection for disability characterized as 
bronchitis, sinusitis, and headaches.  

As noted by the Board in a September 1998 Board Remand, a May 
1996 RO rating decision granted service connection for 
headaches secondary to the service-connected residuals of a 
blowout fracture of the right orbit, with diplopia, and re-
characterized the disability to include headaches (right eye 
disorder herein).  At that time, a 10 percent rating was 
assigned for this disability.  

The veteran's sworn testimony was obtained both before a 
local hearing officer at the RO in December 1995, and before 
a Member of the Board at the VA Central Office in Washington, 
D.C., in April 1998.  

Inasmuch as the veteran has appealed from the initial award 
made in conjunction with the grant of service connection for 
a right eye disorder, the issue before the Board must be 
characterized as an appeal from the original award.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such an issue 
requires that consideration be given to whether a higher 
rating is warranted for any period during the pendency of the 
appeal.  Id.  

FINDINGS OF FACT

1.  The veteran's service-connected residuals of a blowout 
fracture of the right orbit, with diplopia and headaches, is 
manifested by complaints of migraine headaches, but without 
any medical evidence of migraine headaches resulting in 
characteristic prostrating attacks averaging once a month 
over the last several months.  

2.  The veteran's service-connected residuals of a blowout 
fracture of the right orbit, with diplopia and headaches, is 
also manifested by diplopia, an impairment of visual acuity, 
limited to beyond 40 degrees of peripheral vision.  

3.  Neither chronic sinusitis nor chronic bronchitis is shown 
to have been incurred in service, or secondary to service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a blowout fracture of the 
right orbit with diplopia and headaches are not met.  
38 U.S.C.A. §§ 1155, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 6090, 
8100 (2000).  

2.  Service connection for chronic sinusitis and bronchitis, 
to include as secondary to service-connected disability, is 
not warranted.  38 U.S.C.A. § 1110, 1111 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate any appellant's claim for a benefit under laws 
administered by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2097-98, 
__(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  In September 1998, the 
Board remanded the appeal so as to afford the veteran an 
opportunity to identify any additional non-VA (private) 
treatment records, and so that he could be provided more 
thorough and complete VA visual and neurological 
examinations, and to obtain VA treatment records.  The RO 
requested additional VA treatment records from various 
facilities, and some additional records were obtained.  
However, the veteran failed to reply to the RO's October 1998 
and July 1999 requests for the names, address, and dates of 
both VA and non-VA treatment and care providers.  
Additionally, in July 1999, the RO was informed that no 
additional records exist from the Memphis, Tennessee, VA 
Medical Center (VAMC), and in June 2000, the Charleston, 
South Carolina, VAMC indicated no additional records exist 
for the veteran.  Moreover, the veteran was scheduled for a 
VA eye examination in April 2000, and he was advised, in 
February 2000, that any failure to report for such 
examination could have a detrimental effect on the outcome of 
his claims.  Nonetheless, the veteran failed to report for 
the VA eye examination scheduled for April 2000, after 
adequate notice of the date, time, and place.  

The Board also finds that VA has complied with the duty to 
notify the veteran of the information and evidence needed to 
substantiate and complete his claims.  In the statement of 
the case and supplemental statement of the case, the veteran 
was provided with the law and regulations pertinent to his 
claims and advised why his claims were denied.  Hence, he has 
been made aware of the type of evidence which will permit an 
allowance of his claims.

Accordingly, the RO has complied with VCAA, and no further 
action or development of either claim on appeal is indicated 
or appropriate.  



I.  Increased Rating for Residuals of a Right Orbit Blowout 
Fracture--General

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities. 

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2000); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3; where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for a higher schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

The veteran's service-connected residuals of a blowout 
fracture of the right orbit with diplopia and with headaches 
is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090 for 
diplopia (double vision).  That Diagnostic Code provides that 
diplopia will 


be rated for impairment of visual acuity.  See 38 C.F.R. 
§ 4.484a (2000).  The veteran's service-connected blowout 
fracture residuals have been rated as 10 percent disabling 
effective from August 1993, the date of his claim for service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran raises several questions regarding the current 
level of severity regarding his service-connected right eye 
disorder with diplopia and headaches.  First, both the 
veteran and his representative have noted that the October 
1993 and April 1994 VA visual examinations are unclear as to 
the extent and severity of his diplopia, and that those 
examinations were inadequate, incomplete, and not conducted 
by a physician.  The Board notes that the veteran is 
incorrect in that these VA examinations were conducted by a 
physician, as documented in the claims file.  Secondly, while 
the Board agreed that the examination reports left enough 
remaining questions as to warrant the rescheduling of a VA 
examination, the veteran failed to report when a VA 
examination was scheduled, after due notice of the date, time 
and place of the examination.  See, Board Remand, September 
1998, and notice of VA examination in April 2000, directed to 
the veteran at his address of record.  Even though the 
veteran asserted an increase in pertinent symptomatology 
since the time of his most recent VA examination in April 
1994, his failure to report for an April 2000 VA examination, 
after due notice, makes his argument hollow, and of little 
weight in the evaluation of his claim.  

Apart from the above preliminary observations, the Board's 
decision to deny the claim is based on a review of the 
available medical evidence of record.  This evidence 
indicates that the criteria for an evaluation in excess of 10 
percent are not met for the veteran's service-connected 
residuals of a blowout fracture, which may be rated for both 
headaches, under Diagnostic Code 8100, and for any impairment 
of visual acuity due to diplopia, under Diagnostic Code 6090.  

Diplopia 

Pursuant to Diagnostic Code 6092, diplopia, or double vision, 
due to impaired muscle function is rated under the provisions 
of Diagnostic Code 6090.  Under 


Diagnostic Code 6090, findings relating to diplopia are 
equated to loss of visual acuity.  Thus, specific findings of 
diplopia are converted into terms that lend themselves to the 
mechanical application of 38 C.F.R. § 4.84a, Table V, which 
sets forth the "Ratings for Central Visual Acuity 
Impairment."  The specific equivalent visual acuity is as 
follows:

(a) Central 20° 	5/200 
(b) 21° to 30°: 		
(1) Down 	15/200 
	(2) Lateral 	20/100 
	(3) Up   	20/70 
	(c) 31° to 40°: 
	(1) Down 	20/200 
	(2) Lateral 	20/70 
	(3) Up 	20/40

However, it is important to note that the measurement of eye 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles. 
The measurement will be performed using a Goldmann Perimeter 
Chart which identifies four major quadrants, (upward, 
downward, and two lateral) plus a central field (20° or 
less). Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology. Diplopia which is 
only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77.

The evidence of record, including the April 1994 VA visual 
examination report, shows that the veteran's eye muscle 
function is considered normal, that is 20/40, since his 
diplopia does not exist within 40° from central fixation.  38 
C.F.R. § 4.77.  Additionally, the veteran's visual acuity is 
shown to be 20/20, and, thus, provides 


no basis for an evaluation in excess of 10 percent.  See VA 
examination report of October 1993, notation of visual acuity 
of 20/20.  

In the instant case, the Board concurs with the RO's findings 
that the medical evidence does not demonstrate that the 
veteran's diplopia warrants a compensable disability rating 
under the applicable Diagnostic Code; he does not meet the 
specified criteria for more than a 10 percent rating under 
Diagnostic Code 6090 based on impairment of visual acuity.  

As mentioned above, the veteran's most recent eye examination 
was on VA examination in April 1994, at which time the 
examiner found that the veteran's diplopia became 
"symptomatic outside of 40 degrees from central fixation in 
all directions of gaze."  Pursuant to 38 C.F.R. § 4.77 the 
veteran's diplopia warrants no more than the current 10 
percent rating under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  

Headaches

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the veteran's service-connected residuals of a right orbit 
blowout fracture with diplopia and headaches, based on the 
headache symptomatology.  First, there is no evidence that 
the veteran has experienced migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  For example, the 
veteran did not report headaches on VA general medical 
examination in September 1993, and VA eye examinations in 
October 1993 and April 1994.  

In November 1993, the veteran was seen for right eye pain and 
headaches following an incident where "peppershot" was 
sprayed into his face three days earlier.  

VA treatment records of 1995 from the Charleston VAMC show no 
treatment for complaints of migraine headaches.  Treatment 
records from the VAMC in Nashville 


primarily show treatment for other unrelated disorders, with 
treatment for headaches on August 23, 1994 only.  Although 
the veteran testified in December 1995 and April 1998 that he 
takes medication for headaches, the August 23, 1994 treatment 
record indicates that the veteran refused any medication at 
that time expressing his opinion that any medication for 
headaches might make him drowsy.  The veteran's occupation is 
identified throughout the record as that of truck driver.  

After applying the criteria to the fact of this case, the 
Board finds that the veteran's headaches do not warrant a 
rating in excess of 10 percent at any time during the appeal 
period.  The current rating best represents disability due to 
the service-connected disorder. Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a right orbit blowout fracture 
with diplopia and migraine headaches.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  

II.  Service Connection for Sinusitis and Bronchitis  

The veteran is seeking service connection for disability 
claimed as chronic sinusitis and chronic bronchitis, as 
secondary to service-connected residuals of a right eye orbit 
fracture, or, in the alternative, as secondary to service-
connected deviated nasal septum.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to 


service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2000). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury or which is aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a).

The veteran claims that he has had chronic symptoms of 
sinusitis and/or bronchitis since an in-service right eye 
orbit fracture in March 1991, which eventually resulted in a 
deviated nasal septum (for which service connection was 
previously established).  The Board has reviewed all service 
medical records.  In pertinent part, they show treatment for 
a right eye orbit fracture in late March 1991 following an 
"assault" or "fight."  See March 27, 1991 service 
Emergency Care and Treatment record.  

Facial x-ray studies of March 27, 1991, revealed a fluid 
level which was thought to probably represent blood in the 
right maxillary (sinus) antrum, with the remainder of the 
sinuses clear.  A computerized tomography (CT) scan of the 
veteran's facial bones, conducted on the same date, revealed 
what was thought to represent extensive soft tissue in the 
right ethmoid sinus.  Treatment for complaints of pain, 
diplopia, and dizziness continued, and in April 1991, a CT 
scan of the orbits revealed a small amount of soft tissue 
hanging into the right maxillary sinus.  Surgical repair was 
performed on April 1, 1991, at which time notation was again 
made of a fat protrusion into the sinus from the right orbit.  
In July 1991 notation was made of a mild twisting of the nose 
to the right.  

Thereafter, treatment for complaints of continued congestion, 
a cough, and green sputum was shown from September 1992, as 
well as a history of cigarette smoking.  In March 1993, the 
veteran was seen for complaints of sinus congestion, for 
which an assessment was made of bronchitis.  In April 1993, 
notation was made of a long history of asthma since age five.  
Significantly, the veteran was noted to smoke 


cigarettes--20 per day.  The veteran was discharged from 
active military service in August 1993.  

The post-service medical evidence shows no evaluation of 
sinusitis or bronchitis, to include as secondary to service-
connected disability.  In November 1993, the veteran was seen 
for right eye pain and headaches following an incident where 
"peppershot" was sprayed into his face three days earlier.  

No face, nose, throat or respiratory system abnormalities 
were found on VA general medical examination in September 
1993.  

Treatment is shown from March 1994 for a two-year history of 
recurrent head and chest congestion and green sputum, which 
the veteran related to his in-service orbital fracture.  
While the VA examiner's assessment was "chronic sinusitis," 
no opinion is of record regarding whether that diagnosis was 
due to the veteran's prior service, an incident in service, 
or service-connected disability.  The veteran was noted to be 
a cigarette smoker, and subsequent VA treatment records of 
February 1995 show treatment for nicotine addiction.  

Subsequent medical records show treatment for chronic 
sinusitis and bronchitis, but without relation to service or 
service-connected disability.  See VA hospital treatment 
record of December 1997.  

In hearing testimony, the veteran has essentially provided 
his lay opinion as to the onset of his chronic sinusitis and 
bronchitis symptomatology.  While the veteran is certainly 
competent to provide testimony regarding the occurrence of 
in-service events or intercurrent sinus or bronchial 
symptomatology, see Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), and Goss v. Brown, 9 Vet. App. 109 (1996), there is 
no indication in the record that he has the medical expertise 
necessary to offer a qualified medical opinion as to the 
etiology of any current sinusitis or bronchitis diagnosis, or 
to conclude that any current sinus or bronchial 
symptomatology is attributable to service or to service-
connected disability. Id.  The record contains no competent 
medical evidence linking either disability for which service 
connection is 


sought to service or any service-connected disability.  
Accordingly, the preponderance of the evidence is against the 
claim and the claim, therefore, must be denied.  


ORDER

The veteran's claim for an evaluation in excess of 10 percent 
for service-connected residuals of a blowout fracture of the 
right orbit with diplopia and headaches is denied

The claim for service connection for chronic sinusitis and 
chronic bronchitis, to include as secondary to service-
connected disability, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



